Citation Nr: 1129824	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  96-47 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increase in the "staged ratings" assigned for a left hip disability (30 percent prior to January 27, 1998, and from April 1, 1999 to December 22, 2003; and 50 percent from March 1, 2005 to February 21, 2007, and from May 1, 2008 to October 24, 2008).

2. Entitlement to a rating in excess of 30 percent from September 26, 2003, for a right hip disability.

3. Entitlement to a rating in excess of 20 percent for a lumbosacral strain with degenerative changes.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to December 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 1996 and subsequent rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In January 1997, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In September 2003 and in July 2009, the case was remanded for additional development and to satisfy notice requirements.  

At various times during the appeal period the Veteran's left hip disability has been rated 100 percent disabling (either based on the need for convalescence, under 38 C.F.R. § 4.30, or under 38 C.F.R. § 4.71, Diagnostic Code 5054, following implantation of prosthesis).  As the disability was assigned the maximum rating possible during such periods of time (January 27, 1998 to April 1, 1998; December 22, 2003 to March 1, 2005; and February 21, 2007 to May 1, 2008), they are not for consideration herein. 

Finally, in April 2011, it was noted that although the Texas Veterans Commission (TVC) had been actively involved in the Veteran's claim, the Veteran had not submitted a power of attorney designating the TVC to represent him in his claim.  Accordingly, the Board requested that the Veteran indicate whether he wanted a Veterans Service Organization (VSO) or a private attorney/agent to represent him in his claim, and to complete the requisite designation form, if so.  He was further advised that if the Board did not hear from him, or from his representative, within 30 days of the date of the April 2011 notice letter, it would be assumed that he wished to represent himself, and his appeal would be reviewed accordingly.  A copy of this letter was also forwarded to the TVC.  As 30 days have since passed and a response has not been received from the Veteran, or a representative acting on his behalf, the Board assumes the Veteran does not wish to be represented.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In September 2008, the RO notified the Veteran that his VA claims file could not be located and that it would be rebuilt.  As part of this process, development was undertaken to associate available VA treatment records with the claims file.  In April 2009, the VA Medical Center (VAMC) in Bonham, Texas was contacted to determine whether they had any treatment records for the Veteran from January to February 1998, as well as any reports from VA examinations conducted in May 1996 and in March 1997.  In an April 2009 letter the Bonham, Texas VAMC responded that they did not have any records for the specific dates requested in May 1996 and in March 1997, but did have records for dates close to those that were requested.  They also stated, "You mentioned on the phone that Waco did not send the [Veteran's] old comp file.  It is here at Bonham VA Medical Center No.  I have no idea how and why it is here, but it is if you want it" (emphasis added).  Instructions were then provided as to how the Veteran's file could be obtained.

Based on the description provided by the Bonham, Texas VAMC, it appears they may have the Veteran's "lost" claims file; however, it does not appear that any follow-up was taken to secure this "old comp file."  As it appears the Bonham, Texas VAMC may have additional information pertinent to the Veteran's claims, such information must be secured.  Notably, it is well-established that VA has a heightened duty to assist the Veteran when pertinent records in VA's possession have been lost.

Finally, the Board notes that in its July 2009 remand, it instructed that the Veteran should be sent a letter "providing him the complete notice required under the VCAA notice, and specifically the notice required in increased compensation claims, as outlined by the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)."  The Board additionally instructed that he should receive both the prior and the revised criteria for rating disabilities of the spine.  

The Veteran was sent a new VCAA notice letter in July 2009.  A close review of this letter finds it does not advise him of the criteria for rating disabilities of the hip or of the prior criteria for rating disabilities of the spine; he was provided only the revised criteria for rating spine disabilities.  Additional correspondence from the AMC to the Veteran also did not provide him the specific notice requested by the Board.  Although the United States Court of Appeals for the Federal Circuit has since vacated Court's decision in Vazquez-Flores and held that specific notice of rating criteria (and alternative diagnostic codes) is not required in increased rating claims, the Board finds that it is not apparent from the record that the Veteran (who is a pro se appellant) is aware of what exactly is required for him to substantiate his claims.  As his claims are being remanded anyway, there will be opportunity to correct this notice defect.

Accordingly, the case is REMANDED for the following:

1. 	The RO must (as the Board's previous remand instructed) provide the Veteran with the complete notice required under the VCAA, to specifically include the notice required in increased compensation claims, as outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and ensure that he receives both the prior and the revised criteria for rating disabilities of the spine.  He should be afforded ample opportunity to respond.

2. 	The RO should also (per the instructions provided in the Bonham, Texas VAMC's April 2009 letter) send a request on letterhead to Bonham, Texas VAMC for the Veteran's "old comp file."  If such file is no longer located at Bonham, Texas VAMC, exhaustive effort must be undertaken to determine its subsequent/current whereabouts (i.e., where it was forwarded in the interim).  If the requested records are unavailable, or the search for such records otherwise yields negative results, it should be so documented in the claims file, along with an explanation for the negative result (records unavailability).

3. 	The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

